DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to initial filing on 09/24/2019.
Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over n view of Kitazoe et al (US 9338695).
Regarding claim 1, Kitazoe discloses a signal transmission method, applied to a multi-band communications system, wherein the method comprises:
reporting, by a terminal, bandwidth capability information of a first frequency band in a plurality of frequency bands to a radio access network node (col. 1, ll. 66-col. 2, l. 1, state that “The UE may send signaling indicative of the at least one carrier bandwidth combination supported by the UE for the plurality of carriers”), wherein an operating band of the terminal comprises the first frequency band (col. 1, ll. 64-67, “Each carrier bandwidth combination may include a particular carrier bandwidth for each of the plurality of carriers”) the bandwidth capability information of the first frequency band indicating a bandwidth capability of the terminal in the first frequency band (col. 2, ll. 2-5, “The UE may thereafter communicate on the plurality of carriers based on a carrier bandwidth combination selected from the at least one carrier bandwidth combination supported by the UE”), 
The UE may thereafter communicate on the plurality of carriers based on a carrier bandwidth combination selected from the at least one carrier bandwidth combination supported by the UE).
In different embodiment(s) Kitazoe discloses wherein the bandwidth capability in the first frequency band is not less than a first threshold, and the first threshold is determined based on a maximum bandwidth capability of the terminal, the first frequency band, or a subcarrier spacing of the first frequency band (col. 7, ll. 29-34, FIG. 4 shows a design of signaling the carrier bandwidth combination(s) supported by the UE using indices. In this design, each possible (or available) carrier bandwidth combination may be associated with a unique index. The UE may signal the index of each carrier bandwidth combination supported by the UE. In the example described above with one carrier in band 1 and one carrier in band 5, each of the 16 possible carrier bandwidth combinations for the two carriers may be assigned a different 4-bit index. The UE may then signal a 4-bit index of each carrier bandwidth combination supported by the UE. Also, col. 7, ll. 38-52, the UE may signal the maximum bandwidth supported by the UE for each band or each carrier. … For example, the UE may signal that it supports carrier bandwidth of 10 MHz for each of two carriers. The carrier bandwidth combinations supported by the UE may then include 10+10, 10+5, 5+10, 5+5, etc.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to provide bandwidth capability in the first frequency band without exceeding the maximum bandwidth capability of the terminal because signaling the supported carrier bandwidth combination(s) may simplify testing and operation of the UE and may also provide other advantages (Kitazoe, col. 5, ll. 48-55).
Claim 13 contains subject matter similar to claim 1, and thus, is rejected under similar rationale (Kitazoe, Figure 5, items 514-518).
Allowable Subject Matter
Claims 2-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2-12 and 14-20 would be allowable because the closest prior art Kitazoe et al (US 9338695) disclose each carrier bandwidth combination may include a particular carrier bandwidth for each of the plurality of carriers, and  the UE may thereafter communicate on the plurality of carriers based on a carrier bandwidth combination selected from the at least one carrier bandwidth combination supported by the UE;  Choi et al (US 20100195586) discloses facilitating centralized and distributed scheduling of network resources for a network with mobile communication devices of differing bandwidth capabilities, but the closest prior art either alone or in combination, fail to anticipate or render obvious a method, wherein the first threshold is determined based on the maximum bandwidth capability of the terminal, the maximum bandwidth capability being a smaller value of a radio frequency bandwidth capability and a baseband bandwidth capability of the terminal (claims 2, 14); wherein the baseband bandwidth capability is a product of the subcarrier spacing of the first frequency band and a maximum quantity of Fast Fourier Transform (FFT) points used by the terminal (claims 3, 15); wherein the first threshold is determined based on the first frequency band, synchronization signal blocks corresponding to different frequency bands in the plurality of frequency bands are of different frequency domain widths, and the different frequency bands in the plurality of  frequency bands correspond to different first thresholds (claims 5, 17); wherein the first threshold is determined based on the subcarrier spacing of the first frequency band, synchronization signal blocks corresponding to different subcarrier spacings of the plurality of frequency bands are of different frequency domain widths, and the different subcarrier spacings of the plurality of frequency bands correspond to different first thresholds (claims 7, 19); wherein the bandwidth capability information of the first frequency band is used to indicate a downlink bandwidth capability or an uplink bandwidth capability of the terminal in the first frequency band (claim 9); wherein the bandwidth capability information of the first frequency band indicates a downlink bandwidth capability of the terminal in the first frequency band, and the sending or receiving, by the terminal, 25a signal on a resource allocated by the radio access network node based on the bandwidth capability information comprises: receiving, by the terminal, a downlink signal on the resource allocated by the radio access network node based on the bandwidth capability information; and the method further comprises:  30reporting, by the terminal, second bandwidth capability information of the first frequency band in the plurality of frequency bands to the radio access network node, wherein the second bandwidth capability information indicates an uplink bandwidth capability of the terminal in the first frequency band, the uplink bandwidth capability in the first frequency band being not less than a second threshold, and the second 33Attorney Docket No.: 088963-1149492 (092400US) threshold being determined based on the maximum bandwidth capability of the terminal, the first frequency band, or the subcarrier spacing of the first frequency band; and sending, by the terminal, an uplink signal on a resource allocated by the radio 5access network node based on the second bandwidth capability information (claim 10),  as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190297659 to Huang et al: Provides a resource scheduling method, applied to a dual connectivity scenario.
US 20120243455 to Feng et al: Obtaining a resource configuration manner in which data bearing capacity meets a service requirement from the multiple resource configuration manners.
US 20210051592 to Wang et al: time resources may be allocated for any network operator to use on an opportunistic basis.
US 20200344819 to Myung et al: Performing listen before talk (LBT) based on transmission for each bandwidth part and beam introduced in an NR system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644